Citation Nr: 1724246	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 13-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include avascular necrosis of the left hip, status post left hip arthroplasty.

2.  Entitlement to service connection for a right hip disorder, to include avascular necrosis of the right hip, status post right hip arthroplasty.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Notice of Disagreement was received in September 2010.  In December 2012, a Statement of the Case was issued, and, in January 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran has current left and right hip disorders, diagnosed as avascular necrosis of the left and right hips, with status post arthroplasties of the left and right hips, and the evidence of record indicates that the disorders are at least as likely as not related to an injury he sustained to his hips from a fall in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left hip disorder, to include avascular necrosis of left hip, status post left hip arthroplasty, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right hip disorder, to include avascular necrosis of the right hip, status post right hip arthroplasty, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2016).


I. VCAA

With respect to the claims of entitlement to service connection for a bilateral hip disorder, and because these discrete claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).


II. LEGAL CRITERIA 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110.

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection may be established for any disease diagnosed after service, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation, and to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir.1996).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 6 Vet. App. 521, 524 (1996).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule,  . . . and to explain its decision when the Veteran's medical records have been destroyed[,]" or presumed lost or missing.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

FACTS

The Veteran served in the Army as a fighting vehicle infantryman from December 1994 to September 2001.  The Veteran's awards and decorations include an overseas service ribbon, an expert infantryman badge, and a NATO Kosovo medal.  (See DD Form 214).  The Veteran reports that he sustained injury to his hips after falling 25 feet through a roof, while chasing two individuals in Kosovo during the Kosovo Conflict, in July of 2001.  (See Transcript of Hearing, February 2017).  The Veteran reported that he continued to suffer from the hip pain since leaving the Army in 2001, and that he relied on the use of over the counter medication for pain from the time he separated from the Army in 2001, until he enrolled in the VA Healthcare System in 2007.

The Veteran reported that he received treatment for complaints of hip pain while on active duty.  (See September 2010, Notice of Disagreement).  However, upon request, the VA was unable to obtain the service treatment records for the period of the Veteran's active duty, and subsequently issued a VA Memorandum for a Finding of Unavailability dated July 2010.  The report of a March 2000 service department medical examination was located, showing that the Veteran was examined to determine his qualification for Special Forces, and showing that he reported that he was in good health, but did not mention any complaint or treatment for pain in the hips, or of any disorder involving the hips.  (See Report of Medical Examination, March 2000.)

In December 2008, the Veteran presented to the VA Medical Center with complaints of pain in the hips.  At that time, x-rays of the hips were performed, the results of which showed the diagnoses of necrosis of the left and right femoral heads.  A VA orthopedic physician, Dr. M.H., commented that the Veteran's injuries were from a 20 to 30 foot fall, and that the injuries sustained from that are least as likely as not a result of the Veteran's military service.  Dr. M.H. stated that the x-rays of the Veteran's hips appeared to show traumatic, not idiopathic, avascular necrosis.  (See VA Medical Center Treatment Note, Sept. 8, 2010).  The Veteran underwent a left hip arthroplasty in November 2010.  (See Disability Benefits Questionnaire, June 2012).  The Veteran underwent a right hip arthroplasty in June 2011, and was prescribed post-surgical home health and physical therapy.  (See Provider Note, Dr. S.H., Jun. 29, 2011).  The Veteran was seen again by the VAMC orthopedic clinic for a follow up appointment approximately one month after surgery, during which the Veteran still required a cane to walk.  The Veteran's x-ray report showed unchanged position of surgical implants.  (See Provider Note, VAMC, Aug. 24, 2011).

ANALYSIS

In the present case, the evidence of record establishes that the Veteran has a current disability of the right and left hips.  VA treatment records reflect that the Veteran was diagnosed with avascular necrosis of the left and right femoral heads, and that the Veteran had a left hip arthroplasty in 2010, and he had a right hip arthroplasty in 2011.  (See VA Medical Center Treatment Note, Sept. 8, 2010; Disability Questionnaire, June 2011; Provider Note, Dr. S.H., Jun. 29, 2011).  As such, the first element of service connection is established.  Shedden v. Principi, supra.

The evidence of record indicates that the Veteran served in a combat military occupational specialty during a conflict, as shown by his DD Form 214.  This service personnel record shows that the Veteran was awarded the NATO Kosovo medal and that his military occupational specialty (MOS) was that of a fighting vehicle infantryman.  Even though the Veteran's service treatment records are unavailable, the Veteran may show an in-service occurrence through satisfactory lay evidence if it is consistent with the circumstances, conditions or hardships of his combat service.  38 U.S.C.A. § 1154(b).  In this regard, the Veteran testified to the effect that he fell through the roof of a building, which had a compromised structural foundation, while chasing two insurgents.  Given the sequence of events that led to the fall and subsequent injury, as described by the Veteran, is consistent with circumstances, conditions, and hardships of his duties as a fighting vehicle infantryman, and resolving all reasonable doubt in the Veteran's favor, the Board accepts as satisfactory, credible lay evidence the Veteran's account of giving chase that resulted in his falling through the roof of a building and sustaining injury to his left and right hips, while serving as an infantryman assigned to Kosovo during the Kosovo Conflict.  Id; 38 C.F.R. § 3.304(d).  As such, the second element of service, an in-service occurrence of injury, is established.  Shedden, supra.

As to nexus, or a link, between the Veteran's currently shown right and left hip disorders and in-service injury, a VA orthopedic physician provided a positive medical opinion in his September 2010 treatment notes, as well as a June 2010 Disability Benefits Questionnaire, indicating that the Veteran's bilateral hip disorders (i.e., avascular necrosis of the left and right hips, with status post arthroplasties of the left and right hips) were at least as likely as not incurred as a result of the Veteran's injuries from a 20 to 30 foot fall in service.  No conflicting opinions are of record.  Therefore, the record provides adequate evidence of a nexus between the Veteran's in-service injury and his current bilateral hip disability.  Id.

Given the Veteran's testimony, his service personnel records, and satisfactory, credible lay evidence of injury to the left and right hips from a 20 to 30 foot fall, due to his combat duties as an infantryman, the Board resolves all reasonable doubt in favor of the Veteran, and thus determines that service connection for a bilateral hip disorder is warranted.  The appeal is granted.



ORDER

Entitlement to service connection for a left hip disorder, to include avascular necrosis of the left hip, status post left hip arthroplasty, is granted.

Entitlement to service connection for a right hip disorder, to include avascular necrosis of the right hip, status post right hip arthroplasty, is granted.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


